      Case 8:20-cr-00146-DOC Document 29 Filed 02/24/21 Page 1 of 2 Page ID #:85



 1   KARREN KENNEY, CA. SBN 174872
     KENNEY LEGAL DEFENSE
 2   2900 BRISTOL STREET, SUITE C204
     COSTA MESA, CA 92626
 3   TELEPHONE: (855) 505-5588
     E-MAIL: KARREN.KENNEY@GMAIL.COM
 4
     Attorney for Defendant Jason Fong
 5

 6                            UNITED STATES DISTRICT COURT
 7                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,               ) Case No.: SACR 20-00146-DOC
                                             )
10               Plaintiff,                  ) OBJECTION TO GOVERNMENT’S EX
                                             ) PARTE MOTION
11         vs.                               )
                                             )
12   JASON FONG,                             )
                                             )
13               Defendants.                 )
                                             )
14                                           )
15

16         Defendant Jason Fong, by and through his attorney of record Karren
17   Kenney, hereby objects to the Government’s improper Ex Parte Motion that
18   references an Opposition that was never filed by the Government. In addition,
19   Exhibit A that is sought to be filed under seal lacks foundation, is unreliable and
20   contains multiple levels of hearsay.      If the motion is granted, Defendant
21
     respectfully requests a hearing that would provide an opportunity to cross
22
     examine the agent who authored Exhibit A.
23
     DATED: February 24, 2021                      Respectfully submitted,
24

25
                                                   /s/_______________
                                                   Karren Kenney

                                             -1-
     Case 8:20-cr-00146-DOC Document 29 Filed 02/24/21 Page 2 of 2 Page ID #:86



 1                                             Attorney for Jason Fong
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                         -2-
